Order entered December 4, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00198-CR

                        CHRISTOPHER BRIAN CHOATE, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                        On Appeal from the County Court at Law No. 6
                                    Collin County, Texas
                            Trial Court Cause No. 006-86254-2013

                                             ORDER
       On September 25, 2014, this Court ordered court-appointed counsel Lee Finley to file
appellant’s brief within forty-five days. To date, counsel has neither filed appellant’s brief nor
communicated with the Court regarding the status of the brief.
       Accordingly, we ORDER appellant to file his brief by DECEMBER 22, 2014. If
appellant’s brief is not filed by the date specified, the Court will utilize the available remedies to
obtain the brief, which may include ordering that Lee Finley be removed as appellate counsel
and that the trial court appoint new counsel to represent appellant on this appeal.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the
Honorable Jay Bender, Presiding Judge, County Court at Law No. 6; Lee Finley; and John
Rolater.
                                                        /s/   CAROLYN WRIGHT
                                                              CHIEF JUSTICE